NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10072
                                                     18-10078
                Plaintiff-Appellee,
                                                D.C. Nos. 2:16-cr-01375-CKJ-1
 v.                                                       4:16-cr-01350-CKJ-1

DEREK LAMONT TERRY,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Derek Lamont Terry appeals from the district

court’s judgments and challenges his guilty-plea convictions and concurrent 240-

month sentences for sex trafficking of children, in violation of 18 U.S.C.

§ 1591(a)(1), (b)(2), and (c), and transportation of a minor with intent to engage in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prostitution, in violation of 18 U.S.C. §§ 2 and 2423(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Terry’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

Terry’s motion to file a pro se supplemental brief is granted. The brief has been

filed and considered. No answering brief has been filed.

      Terry waived his right to appeal his convictions and sentences. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

these consolidated appeals. See id. at 988.

      We decline to address on direct appeal Terry’s pro se claims of ineffective

assistance of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

      Counsel’s motion to withdraw is GRANTED. Terry’s pro se motions to

appoint new counsel are DENIED.

      DISMISSED.




                                          2                          18-10072 & 18-10078